Citation Nr: 0121429	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  92-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which denied the veteran's 
claim for service connection for a back disorder.  The 
veteran filed a timely appeal to this adverse determination.

In April 1993, the Board remanded this case to the RO for 
additional development.  Following completion of the 
requested development, the Board, in a March 1996 decision, 
determined that new and material evidence had been presented 
sufficient to reopen the veteran's claim for service 
connection for a back disorder and again remanded the case to 
the RO for completion of additional development.  The case 
was subsequently returned to the Board, and in a decision 
dated in May 1998, the Board denied service connection for a 
back disorder.  

The veteran appealed the Board's May 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties in the appeal filed a Joint Motion to Vacate the 
BVA Decision, To Remand the Case, And to Stay Further 
Proceedings (Joint Motion), and in an Order dated in October 
1999, the Court granted the Joint Motion and vacated the 
Board's decision in this case.  

In May 2000, the Board remanded to the RO for further 
development, to include obtaining a new examination and 
medical opinion, which has been accomplished.  The case is 
now again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran has a current low back disorder which has 
been medically related to the veteran's period of active duty 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, his 
low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate his claims.  When the appellant 
testified before an RO hearing officer in April 1992, the 
appellant and his representative were given notice of the 
evidence necessary to substantiate the claims.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.301 (2000).  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, and, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder (or, in some 
cases, is no longer in existence).  Multiple VA examinations 
were conducted, including an examination as recently as June 
2000, and copies of all of these reports have been associated 
with the veteran's claims file.  A recent medical opinion has 
also been obtained and associated with the veteran's claims 
folder.  A hearing was conducted before the RO, as noted 
above, and a transcript of the veteran's testimony has been 
placed in his claims file.  No additional pertinent evidence 
has been identified by the veteran, and the Board therefore 
finds that the record as it stands is complete and adequate 
for appellate review.  Therefore, the Board finds that there 
is no indication that there are any relevant outstanding 
medical records to be procured.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for a back disorder.  The Board concludes that the 
discussions in the rating decision, Statement of the Case 
(SOC), Supplemental Statements of the Case (SSOC) and letters 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  In addition, in an SSOC issued in May 2001, the 
RO specifically notified the veteran of the application of 
the VCAA to his claim, including an explanation of the new 
duty to assist and duty to notify provisions of this law.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The history of this case is somewhat complex.  As noted in 
the Board's previous remand dated in May 2000, in April 1993 
the Board remanded this case to the RO for additional 
development.  Following completion of the requested 
development, a Board decision dated in March 1996 determined 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, and again remanded the case to the RO for 
completion of additional development.  The case was 
subsequently returned to the Board, and in a decision dated 
in May 1998, the Board denied service connection for a back 
disorder.

The veteran appealed the Board's May 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties to the appeal filed a Joint Motion to Vacate the 
BVA Decision, to Remand the Case, And to Stay Further 
Proceeding (Joint Motion), and in an Order dated in October 
1999, the Court granted the Joint Motion and vacated the 
Board's decision in this case.

In May 2000, the Board again remanded the veteran's claim to 
the RO, noting the Joint Motion's observation that a complete 
current VA examination and medical opinion were needed in 
order to fully assist the veteran in developing his claim.  
The Board thus remanded the veteran's claim to the RO with 
instructions that the veteran be scheduled for a VA 
examination of his back to ascertain the nature, severity, 
and etiology of any back disorder which may be present.  The 
Board stated that the examiner should further be requested to 
review to entire claims file and to offer comments and an 
opinion as to "the likelihood that any currently diagnosed 
back disorder is causally or etiologically related to back 
complaints the veteran reported he experienced during service 
or to any back complaints treated during service."

In June 2000, the veteran underwent the requested 
examination, and the RO confirmed and continued its previous 
denial of the veteran's claim in July 2000.  The veteran's 
claim is again before the Board for appellate review.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991) amended by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5107(b)); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran's central contention in this claim is that during 
his service he was provided improperly sized boots which 
caused him to fall and which resulted in injuries to his 
back.  He asserts that he had chronic low back pain in 
service which continued after service and through the present 
time.  He has asserted that some of his service medical 
records which would document such complaints may be missing.  
Further, in correspondence dated January 1992, the veteran 
informed the RO that the reason a low back disorder was not 
noted at his separation examination was that he was informed 
at the time that if he had complaints he would be retained in 
the military; therefore, he asserts, he did not report such 
complaints.

A review of the veteran's service medical records does not 
reflect evidence of any treatment for a low back disorder.  
These records indicate that the veteran was seen on at least 
two occasions with complaints that included backache; 
however, these records do not attribute such complaints to an 
organic back disorder.  In December 1943, the veteran was 
seen with a provisional diagnosis of acute nasopharyngitis.  
It was noted at the time that the veteran complained of 
anterior chest pain, backache and headache, and a dry cough.  
The veteran was returned to duty two days later with a final 
diagnosis of mild, acute, catarrhal nasopharyngitis.  In July 
1944, the veteran was seen with complaints of backache, 
burning on urination, and pain in the lower abdomen.  The 
veteran received a prostate massage at the time.  Again, 
there is no indication that the veteran had an organic low 
back disorder at the time.  The veteran also received 
treatment for calluses and plantar warts of the feet in 
October and November 1944.  However, there is no indication 
in such records relating any low back complaints to 
improperly fitting shoes or problems with the veteran's feet.  
The veteran's separation examination report dated November 
1945 noted that he had no musculoskeletal defects and there 
was no report of a history of back injury.

The veteran filed a claim for outpatient dental treatment in 
February 1948, and a claim for VA compensation in February 
1952 for sinus and hernia problems.  On neither of these 
occasions did the veteran report a chronic low back disorder 
that was related to his military service.

The veteran argues that although he treated his low back pain 
himself with over-the-counter medication, he did seek some 
professional help at a point in time close to his separation 
from service.  However, despite attempts to procure such 
records, they appear to be unavailable.  The medical evidence 
of record does include February 1973 treatment records which 
indicate that the veteran was seen for rheumatoid disease 
symptoms, particularly of the hands, and of the neck and 
shoulders following an automobile accident in 1962.  There is 
no notation of a low back disorder or report of history of 
injury to the low back.  Physical examination at the time was 
unremarkable for any pertinent low back disorder.  Follow up 
treatment records reflect that the veteran was provided a 
blood test and X- rays.  As a result of this and other 
records, it was reported that there was no evidence of 
rheumatic disease, although there was evidence of 
degenerative joint disease.

Correspondence dated March 1973 from Trinity Medical Center 
in Minot, North Dakota to Dr. McCreedy, related that a Dr. 
Breslich had seen the veteran in September 1963 with 
rheumatic complaints.  The veteran was thereafter reportedly 
provided follow up care in December 1963, January 1964, and 
April 1964.  Dr. Breslich did not see the veteran, however, 
after April 1964.  In response to an inquiry from Dr. 
McCreedy, in March 1973 St. Joseph's Hospital reported that 
that the veteran had not been hospitalized at their facility, 
although records apparently indicated that X-rays of 
unspecified parts of the body had been taken in February 1957 
and March 1962; the X-rays reports were apparently no longer 
available.  In February 1974, the veteran sought life 
insurance from the Reserve Life Insurance Company of Dallas.  
The resulting application form noted a history of neck and 
joint discomfort, which had been diagnosed as degenerative 
arthritis.  Physical examination of the musculoskeletal 
system at the time was reported to be negative.  None of 
these records specifically note a chronic low back disorder 
nor is there included any history of low back injury in the 
1940's.

Other relevant post-service medical records include treatment 
records from George Gould, M.D., of Kalispell, Montana.  
Those records reflect that in July 1989, the veteran reported 
low back pain that was radiating down his right leg, which 
originated a few weeks earlier.  X-rays were taken and blood 
test was administered. The veteran was diagnosed with 
osteoarthritis and sciatic neuritis, and the veteran was 
provided Ansaid.  An August 1989 follow up treatment record 
noted that the veteran had good improvement with medication, 
but pain returned when it was discontinued.  Later in August 
1989, Dr. Gould provided the veteran's X-rays to Edward 
Wettach, D.C.  In correspondence dated March 1990, Dr. 
Wettach stated that the veteran first sought treatment from 
him in August 1989, and that he was diagnosed with chronic 
lumbalgia.  Chronic lumbosacral sprain was also noted.

In correspondence dated June 1991, Dr. Wettach informed the 
RO that he had been treating the veteran for a lumbar injury 
that the veteran related had begun in late 1942 or early 1943 
when he fell on a section marker while marching.  Further, 
the veteran reported that he had a long history of back 
problems that began with a fall during service.  Dr. Wettach 
opined that his care was consistent with a very old injury.

In a letter dated in December 1991, the veteran's wife 
informed the RO that she married the veteran in December 
1945, and that the veteran had back problems ever since.  She 
reported that he was afraid of physicians, and believed in 
home remedies and over-the-counter medication, such as Doan's 
pills.  Finally, the veteran's wife stated that they sold 
their business in 1978 because he was experiencing additional 
pain in his back and hips.

In January 1992, the veteran sought treatment at a VA 
facility for his back complaints.  The veteran informed the 
VA physician that he fell on a piece of wood during service, 
and that ever since he had had back pain.  Radiating low back 
pain was diagnosed.  In April 1992, Maurice E.K. Johnson, 
M.D. informed the RO that the veteran sought treatment from 
him the previous January, and that X-rays reflected some bony 
changes.

In April 1992, the veteran testified at a hearing before an 
RO Hearing Officer.  At that time, the veteran stated that 
after reporting for induction he was provided boots that were 
several sizes too large, and that as a result, he stumbled 
quite often.  He reported that in January 1943, while leading 
some men to a class through an olive orchard, he slipped and 
fell on a survey marker.  The veteran stated that he was 
given aspirin and cough syrup with codeine to relieve pain.  
A few days later, he reportedly was diagnosed with 
nasopharyngitis and restricted to quarters.  When he 
questioned treatment providers, the veteran stated that the 
injury would not be documented in his service medical 
records, as it reportedly could have led to a claim against 
the government.  Later that year, in November 1943, the 
veteran stated that he continued to have back pain, but 
again, such was not documented.  The veteran also informed 
the Hearing Officer that because of the secret nature of his 
unit, a lot of records were not kept.  Finally, the veteran 
stated that he saw a Dr. McCardle of Minot, North Dakota, 
with his back complaints around 1952, but that Dr. McCardle 
has since been killed in an automobile accident.  The veteran 
also commented that any resulting records would be with Dr. 
McCardle's widow, but that he was unsure of her whereabouts.

In July 1993, the veteran informed the RO of some of the 
private physicians that had treated him for his complaints of 
low back pain.  Thereafter, the RO attempted to contact 
several private physicians whom the veteran indicated had 
provided treatment for his back complaints, including Drs. 
Sorenson, Conrad, Flath and McCardle.  Complete mailing 
addresses were not provided.  These development letters have 
since been returned as undeliverable.  In correspondence 
dated April 1994, the Board of Medical Examiners of the state 
of North Dakota informed the veteran that one of the 
physicians whose address he sought received his license in 
1906, another in 1910, another in 1946 and the other in 1953.  
Further, they informed the veteran that because of a fire in 
the 1950s, their addresses were not available.

In May 1994, the RO received statements from the veteran's 
commanding officer and platoon sergeant.  Cumulatively, they 
indicated that they both remembered that the veteran had back 
problems in service.  His commanding officer also related 
that while the veteran did have back problems at the time of 
his separation, he did not then report it, as he did not want 
to have any surgery, but rather desired to return to civilian 
life.

In July 1995, the veteran was provided an MRI from a private 
treatment provider.  The resulting report noted that the 
veteran had a very minimal right lateral recess of the L4/5 
disc protrusion, with no left side pathology.

In an August 1996 statement, the veteran informed the RO that 
another reason that he did not mention his back disorder at 
his separation from active service was that he did not want 
the military to perform surgery on his back.  Finally, the 
veteran informed the RO in July 1997 that he received 
additional treatment from a George Hamilton, an osteopath, 
from about 1958 to 1960 for his back complaints, but that Dr. 
Hamilton was now deceased, and that a mailing address was not 
available.

Also of record is a statement dated in October 1999 from 
Marise K. Johnson, M.D., a physician at Kalispell Medical 
Offices.  Dr. Johnson noted that the veteran was a long-time 
patient at that facility.  She indicated that the veteran had 
reported a fall during service in 1942 or 1943, at which time 
he fell on a section marker while marching troops to 
training.  He indicated that the pain in his back 
progressively worsened, such that he would lean on his rifle 
barrel for support because of the pain that would radiate 
down his left leg.  He also stated that whenever he coughed, 
such as when he suffered from a respiratory infection, he had 
jolting pain in his left leg that would radiate down his left 
leg.  On examination, the veteran had some left gastrocnemius 
muscle weakness and spasm in the lateral upper thigh muscles.  
His lumbosacral spine x-rays were abnormal, showing a 
decrease in the L5-S1 disc space.  A magnetic resonance 
imaging (MRI) report showed a disc protrusion in the right 
lateral recess of L4-L5.  These findings were deemed 
consistent with the veteran's history of  bilateral 
lumbosacral pain upon coughing and worsening upon standing.  
Dr. Johnson stated in summary that "Although his pathology 
is not significant for the left side, localization of the 
injury with physical complaints and the paucity of 
degenerative findings elsewhere suggest this is due to a 
localized injury, consistent with his history of a fall 
during his military service."

Also of record is a statement dated in October 1999 from 
Edward Wettach, D.C., a chiropractor at Flathead Valley 
Chiropractic Clinic, a private health care facility.  In this 
statement, Dr. Wettach stated that the veteran had been 
treated at his facility for "a lumbar injury that he claims 
began in late 1942 or early 1943 when he fell on a section 
marker while marching troops to training."  Following a 
recitation of the veteran's complaints, symptoms, and 
findings, the examiner diagnosed chronic lumbalgia with 
associated leg pain due to a degenerated lumbosacral sprain, 
and a mid-lumbar degenerative joint condition.  After noting 
that x-rays of the lumbosacral spine had shown a significant 
decrease in the L5-S1 disc space with spurring and eburnation 
on the posterior inferior aspect of the L5 vertebral body, 
the examiner stated that "This is the area that [the 
veteran] hurt in 1942 and I feel that all these changes are 
the result of the injury and would not be there is the injury 
had not occurred.  The rest of his spine does not show this 
degree of degeneration, and is a more accurate indication of 
what the years alone have done to his spine.  The rest of his 
lumbar spine is not really that bad."  This examiner then 
concluded as follows:

The pain that [the veteran] has been 
experiencing over the years is consistent 
with the injury he describes, and the 
pain that followed that injury.  It isn't 
normal for a man of [the veteran's] age 
to experience the pain pattern that he's 
been experiencing, and if it wasn't for 
the injury, I don't think he'd have any 
of this.  Therefore, I would have to 
conclude that 100% of this pain is the 
result of his old injury.

Also of record is a statement and opinion by Craig N. Bash, 
M.D., a neuroradiologist in private practice.  It appears 
that this opinion was rendered at the request of the 
veteran's attorney.  This examiner indicated that he had 
reviewed a copy of the veteran's entire claims file, 
including letters from previous examiners, particularly those 
recently submitted by Drs. Johnson and Wettach, as well as 
lumbar spine x-rays and MRI reports.  Following a detailed 
discussion of the veteran' service medical records, post-
service medical records, and lay statements from the 
veteran's wife, fellow soldiers, and military commander, Dr. 
Bash concluded as follows:

It is my opinion that this patient's back 
injury in 1943, as documented by his 
testimony, buddy statement, commanders 
statement and morning reports, caused him 
to have advanced degenerative arthritis 
(disc and facets) at the L5/S1 level 
which has resulted in his current 
disabilities as documented by the VA exam 
on 2/28/92.

Dr. Bash supported his conclusion with quotations from 
previous medical reports and lay statements, as well as 
explanations of why the veteran's back problems were not more 
clearly documented in service.  He further stated that he had 
personally reviewed the veteran's x-rays, computed tomography 
(CT) scan, and MRIs, which revealed disc space narrowing at 
L5-S1 with a grade one spondylolisthesis and bilateral facet 
hypertrophic changes at the L5-S1 level with bilateral 
foraminal narrowing.  The remainder of the veteran's lumbar 
spine was normal for a patient of the veteran's age.  He then 
concluded that the narrow disc space and advanced 
degenerative sclerosis at the L5-S1 level was out of context 
with the rest of his spine, and was thus likely due to an old 
injury.  He further observed that the medical literature 
supported the concept that injuries to the back weaken the 
support structures, ligaments and disc, and thereby increased 
a patient's risk for developing advanced degenerative 
arthritis at the level of injury later in life.  He then 
repeated his opinion that the veteran's inservice injury, as 
documented by the veteran's testimony, buddy statement, 
commander's statement and morning reports, caused the 
veteran's current disability of advanced degenerative 
arthritis at L5-S1.

In June 2000, the veteran underwent a VA fee-basis 
examination.  The examiner stated that he had reviewed the 
veteran's entire claims file, but could find no reference to 
the alleged injury the veteran stated had occurred on January 
5, 1943.  He noted the veteran's report that he had slipped 
and fallen while marching with a rank of troops, and had 
struck his lumbar area on a cement survey marker.  He further 
noted the veteran's report that he had sought treatment at 
the medical facility at Camp Beale, California, but had only 
been signed in on the "day book," with no formal notation 
in his medical records.  The examiner noted that there was a 
notation in the veteran's medical records that indicated that 
in August 1944 he was seen for a prostate condition with a 
complaint of a back ache, but that his discharge examination 
was negative for evidence of a back disorder.  He thus 
concluded that "there is no mention or anything in his 
medical records to substantiate a back disorder that occurred 
or was aggravated while the patient was on active duty."  
Following physical and x-ray examinations, the examiner 
diagnosed chronic L5-S1 degenerative disc disease with 
associated facet arthritis at L5-S1.  The examiner then 
offered the following conclusion and opinion:

I could find no evidence of an initial 
injury occurring while on active duty.  
The reason for the above opinion is that 
the patient has multiple level arthritic 
disease (lateral osteophytes from T12 
down through the sacrum).  This is not 
the type of condition that would follow a 
contusion such as slipping and hitting a 
hard object such as he claims did occur.

I would guess that he had a lumbar 
contusion and did have some discomfort at 
the time, but this should have been short 
lived and totally healed by the time of 
discharge.

In November 2000, Dr. Bash submitted a follow-up report and 
opinion, based on a re-review of the veteran's medical 
record, including the new fee basis examination report.  In 
preparing this report, Dr. Bash noted that his evaluation was 
done based on the veteran's history, physical examinations 
performed by other physicians, medical records, VA claims 
file and imaging reports/images.  He indicated that an actual 
examination of the veteran was not required, since "a 
physical examination (PE) of the patient, i.e., looking and 
touching the patient would not reveal any information on the 
issue of whether the spine condition was incurred in service 
or whether there is a medical nexus.  Such a PE would only 
reveal information about the patient's current diagnosis."  
Dr. Bash indicated that he disagreed with many of the 
statements and conclusion arrived at by the fee basis 
examiner.  For example, he noted the examiner's statement 
that a review of the medical record showed no mention or 
anything in his medical records that would substantiate a 
back disorder that occurred or was aggravated while the 
patient was on active duty.  Dr. Bash stated that "This is 
inaccurate as the patient's history, buddy statements, and 
medical visits are all consistent with a back injury.  It is 
well known that 'day book' entries don't often note the cause 
of the visit and therefore, giving the veteran the benefit of 
the doubt, his day visits were likely due to his back injury 
as no other cause for the visits is documented in the medical 
record.  Further, the patient has stated that the cause of 
these visits was for treatment of his spine injury."  He 
further disagreed with the fee basis examiner's statement 
that the lateral x-rays of the veteran's spine showed 
moderate narrowing at L5-S1, which was probably normal for 
the veteran's age group.  Dr. Bash countered that "I 
disagree with this statement as the patient on spine 
CT/MRI/X-rays has advanced disc disease with vacuum phenomena 
and which is more advanced that the rest of his mild to 
moderate osteophytic lumbar disease.  The degree of 
degenerative changes visualized on all imaging modalities at 
the L5-S1 level is more advanced than I would expect for a 
person of his age group and is therefore more likely due to 
his in-service injury."  Dr. Bash again concluded that the 
veteran's advanced lumbar spine disease was caused by his 
inservice injury to his lumbar spine, and noted that this 
conclusion was consistent with his previous letter and the 
opinions of Dr. Wettach.  He further supported his opinion 
that the VA fee basis examiner's views were in error as 
follows:

I have discounted [the fee basis 
examiner's] opinion because he apparently 
did not take a complete patient history 
concerning the chronicity of this 
patient's back complaints, apparently did 
not review my previous letter or the 
complete medical record to include all 
CT's/MRI's/plain spine x-rays, and he is 
not a board certified radiologist so his 
interpretations of the X-rays are not 
official.  Furthermore, he inaccurately 
interpreted the spine films he took in 
his own office on 8 June 2000 and did not 
make any comparison to previous spine 
films, CT scans or MRIs.

A review of this evidence reveals that there are conflicting 
medical opinions regarding the etiology of the veteran's back 
problems.  Several examiners - including Drs. Wettach, 
Johnson, and Bash, have opined that the veteran's current 
back disorder had its onset in service, while the fee basis 
examiner concluded just the opposite.  However, the Board 
finds that the opinions favoring an inservice etiology of the 
veteran's back disorder are more probative and persuasive 
than that of VA examiner for several reasons.  First, while 
the opinions of Drs. Wettach and Johnson may be given 
significantly less weight on account of the fact that they 
both relied on the veteran's own reported history in 
rendering their opinions, the same cannot be said of Dr. 
Bash's opinion.  On the contrary, Dr. Bash specifically noted 
that he had not even met or examined the veteran, but instead 
based his entire opinion on the medical record, including a 
review of the veteran's service medical records and morning 
reports.  Since Dr. Bash did not rely upon the veteran's own 
memory of events 50 years earlier, but instead reviewed, 
interpreted, and cited to specific service medical records in 
support of his opinion that the veteran injured his back in 
service, the Board must attach significant weight to his 
medical opinion.  While the VA fee basis examiner also 
reviewed the veteran's claims file, the Board observes that 
Dr. Bash, in his second statement, pointed out several items 
of evidence that the examiner did not address, as indicated 
above.  Of particular note is the fact that the fee basis 
examiner did not address Dr. Bash's December 1999 opinion 
finding that the veteran's current back disorder was related 
to an inservice injury.  By contrast, Dr. Bash not only 
addressed the examiner's opinion, but specifically explained, 
almost line by line, why he disagreed with his findings and 
conclusions.

Second, Dr. Bash stated his opinion with certainty, affirming 
on two occasions that "It is my opinion that this 
[veteran's] back injury in 1943, as documented by his 
testimony, buddy statement, commanders statement and morning 
reports, caused him to have advanced degenerative arthritis 
(disc and facets) at the L5/S1 level which has resulted in 
his current disabilities."  By contrast, the fee basis 
examiner did not find the veteran's account of an inservice 
back injury implausible or even unlikely, but merely conceded 
only that he "could find no evidence of an initial injury 
occurring while on active duty."  The VA fee basis 
examiner's opinion, therefore, is not necessarily in 
opposition to Dr. Bash's opinion, (i.e., he did not opine 
that the veteran's back disability was of a type which would 
indicate a more recent, post-service origin), but rather 
simply found the record insufficient to support the veteran's 
claim.

Third, Dr. Bash supported his medical opinion with extensive 
citations to previous medical reports and findings and expert 
medical literature, and provided clear, specific reasoning 
for his opinions.  He determined that the nature and extent 
of the veteran's back problems, limited primarily to the L5-
S1 disc space level, were "out of context" with the level 
of deterioration of the rest of the veteran's spine, and with 
other persons in his age group.  His opinion on this matter 
is entirely consistent with the opinions of Drs. Wettach and 
Johnson.  Indeed, Dr. Wettach noted that the area that the 
veteran allegedly hurt in 1942 was significantly worse than 
the rest of his spine, and commented that the rest of his 
spine, which did not show such a degree of degeneration, was 
"a more accurate indication of what the years alone have 
done to his spine."  The Board has given significant weight 
to the opinions of Drs. Wettach and Johnson regarding this 
matter, since they both treated the veteran's back problems 
over many years, thus allowing them to establish a baseline 
of what constituted a "normal" rate of spinal deterioration 
for this particular veteran. 

Finally, the Board notes that both the veteran's commanding 
officer in service and his platoon leader stated that the 
veteran suffered from back problems in service, and indicated 
that the veteran was unable to perform some tasks in service 
due to his back trouble.  Similarly, the veteran's wife 
stated that the veteran had suffered from back problems ever 
since the time of their marriage in December 1945, a few 
weeks after the veteran's discharge.  In this regard, the 
Board notes that while lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board finds that these opinions are fairly 
specific and detailed as to the veteran's complaints and 
their impact on his ability to function, and are thus quite 
credible, particularly since they came from the veteran's 
superiors, whose position undoubtedly required that close 
attention be paid to the physical condition of the soldiers 
which they led.

Thus, the Board finds that the evidence raises at least a 
reasonable doubt that the veteran's current low back disorder 
was incurred in service.  Resolving all such reasonable doubt 
in the veteran's favor, as the Board must, (see 38 U.S.C.A. 
§ 5107(b) (West 1991) amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5107(b))); 38 C.F.R. § 3.102 
(1997)), the Board determines that service connection is 
warranted for a low back disorder.


ORDER

Service connection for a low back disorder is granted.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

